DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,661,021. 
Although the claims at issue are not identical, they are not patentably distinct from each other because in claims 1-8 the cited patent discloses all the structural elements of the injection pen claimed in the pending claims of this application.  Specifically, claim 1 of the cited patent discloses a medication injection pen, comprising (1) a housing; (2) a dose set knob (DSK) comprising an internal thread and an internal key proximate to a distal end of said internal thread; and (3) a dose stop member comprising an external thread engaging said internal thread of said dose set knob, wherein rotation of said dose set knob to set a medication dose causes lateral translation of said dose stop member with respect to said dose set knob, and when said dose set knob is rotated to a last dose setting position, said dose stop member rotationally abuts said internal key thereby preventing further rotational movement of said dose set knob in a dose setting direction.  Claim 2 of the cited patent discloses an injection pen wherein a distal end of the internal thread terminates at said internal key.  Claim 3 of the cited patent discloses an injection pen wherein a proximal end of said internal thread engages at least a portion of said external thread of said dose stop member.  Claim 4 of the cited patent discloses an injection pen wherein a distal end of said internal thread terminates at a distance from said internal key.  Claim 5 of the cited patent discloses an injection pen wherein said dose knob comprises a cut out extending from a distal end of said internal thread to a proximal end of said internal key.  Claim 6 of the cited patent discloses an injection pen wherein said distal end of said internal thread comprises a planer sharp razer-edge feathering of the thread form.  Claim 7 of the cited patent discloses an injection pen wherein said internal key is poisoned such that when said dose stop member reaches a maximum dose condition dialable by said DSK, a distal end of the dose stop member impinges on a proximal end face of said internal key, with said distal end of said dose stop member approaching said proximal end face of said internal key on a helical path dictated by said internal thread of said DSK.  Finally, claim 8 of the cited patent discloses an injection pen further comprising a driver, wherein a dose stop member is disposed on said driver, said dose stop member moving axially on said driver during the dose setting and the dose correcting and said dose stop member rotating with said driver during the dose injection.
Allowable Subject Matter
In relation to sections 102 and 103 requirements, claims 1-12 are considered allowable over the prior art of record.  
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or suggest, inter alia, an injection pen “wherein rotation of said dose set knob to set a medication dose causes relative rotation between said dose stop member and said dose set knob, and when said dose set knob is rotated to a last dose setting position, at least a portion of said dose stop member rotationally abuts said internal key thereby preventing further rotational movement of said dose set knob in a dose setting direction.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962. The examiner can normally be reached Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783